Name: Commission Regulation (EC) No 1158/2000 of 30 May 2000 repealing Regulation (EC) No 1781/1999 suspending the import quota for milk powder for the Dominican Republic and derogating from certain provisions of Regulation (EC) No 174/1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  tariff policy;  agricultural policy;  trade policy;  America;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R1158Commission Regulation (EC) No 1158/2000 of 30 May 2000 repealing Regulation (EC) No 1781/1999 suspending the import quota for milk powder for the Dominican Republic and derogating from certain provisions of Regulation (EC) No 174/1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Official Journal L 130 , 31/05/2000 P. 0028 - 0029Commission Regulation (EC) No 1158/2000of 30 May 2000repealing Regulation (EC) No 1781/1999 suspending the import quota for milk powder for the Dominican Republic and derogating from certain provisions of Regulation (EC) No 174/1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in milk and milk products(1), as last amended by Regulation (EC) No 1040/2000(2), and in particular Article 26(3), Article 30(1) and Article 31(3) thereof,Whereas:(1) Article 20(a) of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as amended by Regulation (EC) No 1596/1999(4), lays down the rules for administering the milk powder quota for imports into the Dominican Republic under the Memorandum of Understanding between the European Community and the Dominican Republic approved by Council Decision 98/486/EC(5). The application of that Article has been suspended by virtue of Commission Regulation (EC) No 1781/1999(6). The Dominican Republic having now adopted the measures for applying the quota, that suspension should consequently be lifted.(2) The tariff quota covers periods of 12 months starting on 1 July. In consequence, in order to implement the tariff quota for the year 2000/01, the period foreseen for applying for special export licences for the year 2000/01 should also be adapted with urgency. This period should start on 1 June 2000.(3) Exporters whose intention it is to export to the Dominican Republic the products indicated in Article 20a(3) of Regulation (EC) No 174/1999 and who may experience difficulties in doing so because of the implementation of the quota system, may request the cancellation of the export licences in question without incurring any loss of the licence security. In consequence, a derogation should be made to Article 33 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(7), as last amended by Regulation (EC) No 1127/1999(8), which, in particular, provides for general conditions on the release of guarantees.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1781/1999 is hereby repealed.Article 2By way of derogation from Article 20a(7) of Regulation (EC) No 174/1999, for the period from 1 July 2000 to 30 June 2001, licence applications shall be lodged from 1 to 9 June 2000.Article 31. By way of derogation from Article 33 of Regulation (EEC) No 3719/88, export licences with prefixation of the export refund issued in accordance with Regulation (EC) No 174/1999 for the products indicated in Article 20a(3) thereof, showing the Dominican Republic in box 7 and valid on 1 July 2000, shall be cancelled at the request of the titular holder lodged, by 15 June at the latest, with the competent licence issuing authority and the security shall be released.2. Member States shall inform the Commission immediately of such applications, indicating the quantity, the export refund nomenclature (ERN) code and the amount of the refund applicable. Member States shall provide the Commission with a summary of all the requests accepted by 16 June 2000 at the latest, indicating the total quantity by ERN code and the amount of export refund concerned.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 118, 19.5.2000, p. 1.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 188, 21.7.1999, p. 39.(5) OJ L 218, 6.8.1998, p. 45.(6) OJ L 212, 12.8.1999, p. 18.(7) OJ L 331, 2.12.1988, p. 1.(8) OJ L 135, 29.5.1999, p. 48.